DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Ulrike Gretzel et al. (“Intelligent Search Support:  Building Search Term Associations for Tourism-Specific Search Engines”, ENTER 2004, Cairo, Egypt, January 2004, pp. 239-248, hereafter referred to as “Gretzel”) in view of Hsu et al (US Patent Application Publication No. 2012/0265779, hereafter referred to as “Hsu”).

Regarding independent claim 1:  Gretzel teaches … a strength of a correspondence between a search query and a portion of a listing on a network-based publication system, wherein the search query is received from a remote computing device; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, including their strength of association in a search term association database.) generating, by the server device, a set of annotations based on the received search query and the determined strength of the correspondence; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, 
Although Gretzel teaches formulation of the query keyword refinement terms in section 4 Methodology and Figure 1 of pages 242-243, Gretzel does not explicitly teach the remaining limitations regarding the actual issuance of an updated query, as claimed.  Hsu, though, teaches A computer-implemented comprising: determining, by a server device, (See Hsu Figures 1 and 2 and paragraph 0022 teaching the use of exemplary computing environments including computing devices, processors and memory/storage.) generating, by the server device, search results based on the generated set of annotations; (See Hsu paragraphs 0030 and 0043 discussing the  executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented.) and providing, by the server device, the generated search results to the remote computing device.  (See Hsu paragraphs 0030 and 0043 discussing the executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented, and Fig. 2 showing an exemplary computing environment including a remote user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Hsu for the benefit of Gretzel, because to do so provided a designer with options for implementing a 

Regarding claim 2:  Gretzel teaches wherein the listing corresponds to an item associated with a type and the set of annotations is generated based further on an identification of the associated type.  (See Gretzel page 247, especially Table 1, teaching the use of associated search term lists associated with types of keywords [such as costume jewelry and shopping, for example].)  

Regarding claim 3:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the set of annotations is generated based further on a confidence measure associated with the identification of the associated type. (See Hsu Fig. 3 showing an association between a query for the terms “digital camera” #311 and associated refinement annotations/terms #315, I the context of Fig. 7 showing a “Best Match” listing, it having been implied that a “Best Match” meets a confidence threshold in order to become a “best match”.)

Regarding claim 4:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is determined based on a set of historical actions associated with the search query. (See Hsu paragraph 0051 teaching the use of user behavior and an weight reflecting user intent.)

Regarding claim 5:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is based further on a revenue value associated with the set of historical actions. (See Hsu Fig. 7 showing a “best match” results listing and associated product costs.)

Regarding claim 6:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the set of historical actions includes at least one action that followed another search query corresponding to the received search query. (See Hsu paragraph 0051 teaching the use of behavior with respect to a particular product, in the context of 0047 teaching the receiving of user selections of query formulation/augmentation suggestions.)

Regarding claim 7:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the other search query and the at least one action is received from a different remote computing device. (See Hsu Fig. 2 in the context of paragraph 0027 teaching a user device #202 connected to a network #210, it having been implied that any user device / any user connection may be associated with any search query as networks generally accommodate multiple connections.)

Regarding claim 8:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is determined based further on whether an action of the set of historical actions includes viewing the listing, watching the listing, bidding on the listing, or purchasing the listing. (See Hsu paragraph 0051 teaching the use of user behavior and the creation of weights, representing a user interest, which is suggestive of watching, bidding and/or purchasing behaviors.)

Regarding claim 9:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated by sending at least the generated set of annotations to a search engine. (See Hsu Fig. 2 #204 showing a search engine, in the context of 0027 and 0042-0043 discussing the use of search engines for responding to queries.)

Regarding claim 10:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated based further on a determination that the strength of the correspondence transgresses a strength threshold. (See Hsu Fig. 3 teaching the presenting of a best match(es), which is suggestive of transgressing a threshold to reach the status of “best”.)

Regarding claim 11:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated based further on a propagation of the generated set of annotations to the search query. (See Hsu Fig. 7 showing a GUI in which refined search terms have been added and results obtained for a refined/augmented search.)

Claim 12 is substantially similar to claim 1, and therefore likewise rejected.  

Claims 13-17 are substantially similar to claims 3-7, respectively, and therefore likewise rejected.  


Regarding independent claim 18:  Gretzel teaches to perform operations comprising: determining a strength of a correspondence between a search query and a portion of a listing on a network-based publication system, wherein the search query is received from a remote computing device; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, including their strength of association in a search term association database.) generating a set of annotations based on the received search query and the determined strength of the correspondence; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, including their strength of association in a search term association database, 
Although Gretzel teaches formulation of the query keyword refinement terms in section 4 Methodology and Figure 1 of pages 242-243, Gretzel does not explicitly teach the remaining limitations regarding the actual issuance of an updated query, as claimed.  Hsu, though, teaches A non-transitory machine readable medium comprising a set of instructions that, when executed by at least one processor, causes the at least one processor (See Hsu Figures 1 and 2 and paragraph 0022 teaching the use of exemplary computing environments including computing devices, processors and memory/storage.) obtaining enhanced search results based on a propagation of the generated set of annotations to a search engine; (See Hsu paragraphs 0030 and 0043 discussing the  executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented.) and providing the obtained enhanced search results to the remote computing device. (See Hsu paragraphs 0030 and 0043 discussing the executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented, and Fig. 2 showing an exemplary computing environment including a remote user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Hsu for the benefit of Gretzel, because to do so provided a designer with options for implementing a 


Claim 19 is substantially similar to claim 2, and therefore likewise rejected.  

Claim 20 is substantially similar to claim 4, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Gretzel, Ulrike, et al., “Intelligent Search Support:  Building Search Term Associations for Tourism-Specific Search Engines”, ENTER 2004, Cairo, Egypt, January 2004, pp. 239-248.  
Service provided by the European Cities Tourism portal, a B2C site that provides a domain-specific search engine service that allows potential travelers to search for travel information (p. 241, sect 3. System Overview); System enables query refinement or expansion suggestions for presenting to users to help augment their queries (pp. 241-241, sect 3. System Overview); User types in query and receives results and a list of 10 keywords suggested for annotating/refining the initial query, these alternative keywords are derived from a search term association database in which related words, as well as the strength of their associations with the initial keyword are stored (pp. 242-243, sect 4. Methodology).  [relied upon, other notes here]


Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, pp. 255, 362, 413, 469 and 564.
Provides the definitions of portal, home page, network, search engine and web site.



US Patent Application Publications
Hsu 	 				2012/0265779
Executes the augmented search (Figures 3-7).  [relied upon, other notes here]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 20, 2021